Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 14, 2016

The Court of Appeals hereby passes the following order:

A17I0072. RICKY D. LOCKAMY v. MARGIE LOCKAMY.

      Ricky D. Lockamy filed this application seeking interlocutory review of the trial
court’s order reforming the parties’ 2009 divorce decree. The Supreme Court has
appellate jurisdiction over all divorce and alimony cases, including those cases
ancillary to the divorce proceedings. See Ga. Const. of 1983, Art. VI, Sec. VI, Par.
III (6); Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008). Because the
underlying subject matter of this application is divorce, it is hereby TRANSFERRED
to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                C l e r k ’ s                O f f i c e ,
                                                      11/14/2016
                                        Atlanta,____________________
                                                I certify that the above is a true extract f rom
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.